Citation Nr: 0406417	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for residuals of fracture of left third metatarsal.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk






INTRODUCTION

The veteran had active military service from October 1995 to 
April 1996.  Thereafter, she was a member of the Reserves, 
and it is not known whether she currently retains such 
status.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision granted service connection for a 
fracture of the left third metatarsal, years remote, with 
loss of function due to pain. 

The veteran filed a notice of disagreement in May 2002 with 
the RO, requesting that the claim be presented for the Post 
Decision Review Process.  In December 2002, the Decision 
Review Office issued a Statement of the Case to the veteran 
that denied the claim for a higher rating.  Following this 
decision, the veteran then filed an appeal to the Board of 
Veterans' Appeals in April 2003. 


FINDING OF FACT

The veteran's residuals of a stress fracture of the left 
third metatarsal are complaints of tenderness and pain, with 
loss of function due to pain. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a stress fracture of the left third 
metatarsal are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Higher rating

The Board has reviewed all the evidence in this case, which 
consists of the veteran's service medical records, from both 
active and Reserve duty; VA examination report dated in 2002; 
and the veteran's contentions.  The Board will summarize the 
relevant evidence where appropriate.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran is service-connected for the residuals of a 
stress fracture of the left third metatarsal.  The RO has 
determined the residuals include pain and tenderness with 
associated functional loss, and a 10 percent disability 
rating has been assigned under Diagnostic Code 5284.  The 
veteran contends that she is entitled to a higher rating.  
However, for the reasons and bases given below, the claim is 
denied.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

In this case, there is no diagnostic code specific to the 
stress fracture for which the veteran is service-connected.  
For this reason, her service-connected disability is rated by 
analogy under Diagnostic Code 5284 for other foot injuries.  
Initially, the condition was denied service connection in 
2001 because there were no permanent residual or chronic 
disabilities evidenced in the medical record.  A VA medical 
examination in 2002 concluded that the fracture was remote in 
years and had in fact caused a loss of function due to pain.  
A new rating decision was issued in 2002, awarding 10% 
service connection.  The Board will consider whether a higher 
rating can be granted under this diagnostic code, as well as 
consider any other potentially applicable diagnostic codes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, in-
coordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
in-coordination, and pain on movement.  38 C.F.R. § 4.45(f).  
In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted since the 
veteran's residuals of her injury could conceivably include 
limited motion of the affected joint(s).  Cf. VAOPGCPREC 9-98 
(the nature of the foot injury determines whether 
consideration of §§ 4.40 and 4.45 under Diagnostic Code 5284 
is warranted, and injuries such as fractures and dislocations 
may limit motion).

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating for a moderate disability, a 20 
percent disability rating for a moderately severe disability, 
and a 30 percent disability rating for a severe disability.  
With loss of use of the foot, a 40 percent disability rating 
is warranted.  The words "moderate," "moderately severe," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  

Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that her overall level 
of disability is no more than moderate.  The VA examinations 
and medical records establish that the residuals of the 
service-connected left foot injury consist of subjective 
complaints of swelling and pain with running and prolonged 
standing, see June 1996 Fort McClellan Clinic report, and of 
tenderness over the shaft of the left third and forth 
metatarsals, mid portion, see 2002 VA examination report.  X-
rays have shown the bone architecture of the left foot 
remains intact.  The medical evidence does not show the 
presence of symptomatology from which the Board could 
conclude that the veteran's level of impairment is moderately 
severe or severe.

The 2002 VA examination report also notes that the veteran's 
posture, standing, squatting, supination, rising on toes and 
heels are all satisfactory, especially for her body type.  
The permanent profile she has received from the Reserves for 
metatarsalgic left foot primarily addresses more strenuous 
physical activities such as running or walking more than 2.5 
miles.  Certainly no medical professional has ever indicated 
normal physical activity is prohibited, and the level of 
functional loss she experiences is clearly minimal or 
intermittent based on the normal VA examination findings.  
Even considering any residual pain that she may 
intermittently experience, the fact remains that the 
manifestations due to the injury are so minimal that there is 
no reasonable basis upon which the Board could conclude these 
symptoms are moderately severe, such as to warrant a higher 
rating.  Essentially the 10 percent disability rating she has 
been assigned was intended to compensate for her complaints 
of pain and functional loss, since there are no other 
objective findings upon which a compensable rating could be 
based.  Therefore, the preponderance of the evidence is 
against assignment of a higher disability rating under 
Diagnostic Code 5284.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5280 for hallux 
valgus, Diagnostic Code 5281 for severe unilateral hallux 
rigidus, and Diagnostic Code 5282 for hammertoes each provide 
a maximum disability rating of 10 percent.  Diagnostic Code 
5283 pertains to malunion or nonunion of tarsal or metatarsal 
bones, but there is no medical evidence showing that the 
veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders - Diagnostic Code 5276 for 
acquired flatfoot, 5277 for weak foot, and 5278 for claw foot 
- also do not apply to the veteran's service-connected 
condition since there is no medical evidence showing that she 
has these disorders.

Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
rating higher than 10 percent have been met at any time since 
the veteran filed her original claim.

B.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate her claim.  Furthermore, the RO sent a 
letter to the veteran in January 2002, which explained the 
VCAA and asked her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also told 
the veteran to send VA evidence relevant to her claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 14, 
2003).  

The veteran received this VCAA letter in January 2002, 
following the initial rating decision denying her service 
connection.  After her second rating decision in April 2002 
and the award of 10% service connection, the veteran filed a 
Notice of Disagreement (NOD) in May 2002.  The RO then sent 
her a Statement of the Case in December 2002, but did not 
send a second VCAA letter regarding her increased rating 
claim.  However, if, in response to notice of a decision on a 
claim for which VA has already given the section 5103(a) 
notice, such as the initial service connection claim in this 
case, VA receives a notice of disagreement that raises a new 
issue, such as entitlement to a higher rating as in this 
case, 38 U.S.C.A. § 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that an amendment 
to the VCAA was recently enacted clarifying that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  VA believes 
that Pelegrini is incorrect as it applies to cases where the 
initial rating decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that the VCAA notice was sent before the adjudication 
at issue, so there was no harmless error to the veteran.

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The 
veteran's service medical records have been obtained.  There 
are also some treatment records from her subsequent Reserve 
duty.  There is no basis for speculating that additional 
unobtained evidence exists that would be relevant to the 
claim being decided herein.  That is, she has never stated 
that she has received private or VA treatment since her 
discharge from service and that she wanted such records 
considered.

With a claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran was provided VA examination in 2002.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's disorder since she 
was last examined.  The veteran has not reported receiving 
any treatment since that time, and the evidence, including 
the Reserve records, do not suggest an increase in disability 
has occurred as compared to the 2002 VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).  The Board 
notes the veteran contends the VA examination she was 
provided was inadequate and argues additional testing, such 
as a MRI, must be done.  On the contrary, the examination 
report contains a thorough description of her complaints, the 
objective findings, and an opinion concerning her functional 
abilities.  No medical professional has ever indicated 
specialized testing needs to be conducted to assess her 
disability properly, and there is no objective basis upon 
which the Board could conclude further examination or testing 
is needed.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Under these circumstances, 
the record appears fully developed (as described below), and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence [s]he should submit to substantiate [her] claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In 
the circumstances of this case, additional efforts to assist 
her in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for residuals of fracture of left third metatarsal is denied.


	            
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be careful 
when preparing such a motion because it must meet specific requirements, and 
the Board will not review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 
20.1400 -- 20.1411, and seek help from a qualified representative before 
filing such a motion. See discussion on representation below. Remember, the 
Board places no time limit on filing a CUE review motion, and you can do this 
at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also appoint 
someone to represent you.  An accredited representative of a recognized 
service organization may represent you free of charge.  VA approves these 
organizations to help veterans, service members, and dependents prepare their 
claims and present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. You can 
find a listing of these organizations on the Internet at: www.va.gov/vso.  
You can also choose to be represented by a private attorney or by an "agent." 
(An agent is a person who is not a lawyer, but is specially accredited by 
VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final decision 
on your appeal. If you hire an attorney or accredited agent within 1 year of 
a final BVA decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An attorney can also 
charge you for representing you before the Court.  VA cannot pay fees of 
attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking the 
Board to do so. Send such a motion to the address above for the Office of the 
Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2



